Exhibit 23(b)—Consent of L.L. Bradford & Company, LLC Consent of Independent Registered Public Accounting Firm We hereby consent to the reference to our firm under the caption “Experts” and the use of our report dated June 24, 2014, which includes an explanatory paragraph regarding the substantial doubt about the Company’s ability to continue as a going concern, on the consolidated financial statements of ABCO Energy, Inc. which appears in thisRegistration Statement on Form S-1. /s/ L.L. Bradford & Company, LLC Las Vegas, Nevada October 13, 2015
